 

 
   

M MARK DAVID SHIRIAN P.Cij (#)

. S ATTORNEYS AT LAW

 

 

 

MARK DAVID SHIRIAN P.C.

228 EAST 45™ STREET, SUITE 1700-B
NEw YorK, NY 10017

TEL: (212) 931- 6530

FAx: (212) 898 - O163
WWW.SHIRIANPC.COM

MARK D. SHIRIAN
MSHIRIAN@SHIRIANPC.COM

March 2, 2021

Via ECF SO ORDERED

Hon. George B. Daniels
United States District Judge - ce Is adjourned from
Southern District of New York 021 to April 14, 2021 at 9:30 am.

Daniel Patrick Moynihan Bs j > g
United State Courthouse MAR 0 9 7 7 qe. ; \ wy

The initial conferen
March 1

 

ae oe

500 Pearl Street, Room 1310 ~~ SITET @
New York, NY 10007-1312

Re: | Amy Cohen v. College of Mount Saint Vincent, et al.
Civil Case No. 1:20-cy-09227-GBD

 

Dear Judge Daniels:

1am a member of Mark David Shirian P.C., attorneys for the Plaintiff, Amy Cohen in the
above-referenced action. Michael Collins represents the Defendant College of Mount Saint
Vincent. I write with the consent of the Defendant College of Mount Saint Vincent to request an
adjournment of the initial pretrial conference, presently scheduled for March 10, 2021 at 9:30 AM
(Document No. 5). I make this request because Co-Defendant Katie Gebhard was served on
February 25, 2021 and has not yet appeared in this action as of today. As such, an adjournment
would allow all of the parties enough time to confer about discovery. As such, I respectfully request
an adjournment of the initial conference to April 14, 2021.

 

This is Plaintiffs first request for an adjournment of the initial pretrial conference.
Defendant College of Mount Saint Vincent does not object to Plaintiff's request. Thank You for
Your consideration of this request.

Respectfully submitted,

Mark D. Shirian

cc: All Attorneys of Record (via ECF service)

 
